2022 IL App (5th) 210018-U
             NOTICE
                                                                                      NOTICE
 Decision filed 06/15/22. The
                                                                           This order was filed under
 text of this decision may be               NO. 5-21-0018
                                                                           Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                           not precedent except in the
 the filing of a Petition for                  IN THE                      limited circumstances allowed
 Rehearing or the disposition of
                                                                           under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jackson County.
                                                )
v.                                              )     No. 14-CF-522
                                                )
TERRANCE ALLEN VINSON,                          )     Honorable
                                                )     Ralph R. Bloodworth III,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE BARBERIS delivered the judgment of the court.
         Presiding Justice Boie and Justice Moore concurred in the judgment.

                                            ORDER

¶1       Held: Where the defendant did not satisfy the “cause” prong of the cause-and-prejudice
               test, the circuit court did not err in denying him leave to file a successive
               postconviction petition, and since any argument to the contrary would lack merit,
               the defendant’s appointed counsel on appeal is granted leave to withdraw, and the
               judgment of the circuit court is affirmed.

¶2       Following a jury trial, defendant, Terrance Allen Vinson, was convicted of home

invasion (720 ILCS 5/19-6(a)(3) (West 2014)) and armed robbery (id. § 18-2(a)(2)). The

trial court sentenced him to 65 years’ imprisonment for home invasion, which included a

15-year firearm add-on. On appeal, this court vacated the sentence and remanded the

matter to the trial court for resentencing. People v. Vinson, 2019 IL App (5th) 160124-U.




                                                  1
On remand, the court sentenced defendant to 39 years’ imprisonment, including the firearm

add-on. Defendant filed a notice of appeal.

¶3     The defendant’s appointed attorney on appeal, the Office of the State Appellate

Defender (OSAD), has concluded that this appeal lacks merit. Accordingly, OSAD has

filed a motion to withdraw as counsel for the defendant (see Anders v. California, 386 U.S.

738 (1967)) along with a brief in support of the motion. OSAD has provided the defendant

with a copy of its Anders motion and brief. This court has provided him with ample

opportunity to file a written pro se brief, memorandum, etc., responding to OSAD’s motion

or explaining why this appeal has merit. The defendant has not filed any sort of response.

Having read OSAD’s Anders motion and brief, and having examined the record on appeal,

this court concludes that the instant appeal does indeed lack merit. There is no potential

ground for appeal. Accordingly, we grant OSAD leave to withdraw and affirm judgment

of the circuit court.

¶4                                   BACKGROUND

¶5     In the early morning hours of December 11, 2014, three or four men entered the

trailer home of Larry and Bethann Clites and their children, Nicholas and Kenneth. At

trial, Larry Clites testified that he saw four men with masks, t-shirts, or bandannas wrapped

around their faces. They were standing behind Nicholas, holding a gun to the back of his

head. Clites said the man holding the gun to Nicholas was wearing dark clothing and “a

red bandanna around his face with a black hoodie.” The gunman ushered the family into

the back bedroom, where the intruders demanded money and marijuana.


                                              2
¶6     The men placed Nicholas on the bed and threatened to shoot him in the face. The

men then grabbed Bethann and held her at gunpoint. The men took an ounce of marijuana

from a dresser and between $500 and $700 in cash. They also demanded everyone’s

cellphones. The men had the bottoms of their faces covered and all had handguns. Clites

recognized the voice of the man holding a gun to his face and remembered selling him

“nickel bags” of marijuana twice before.

¶7     Police tracked one of the stolen cellphones, tracing it to a car driven by Melvin

Sanford in which defendant and Elijah Mosley were passengers. Mosley testified pursuant

to a plea agreement that he, Sanford, and defendant committed the home invasion and

robbery. Mosley testified that defendant and Sanford wore black masks. Mosley claimed

that defendant was the only one with a gun. Defendant grabbed Bethann Clites around her

neck, got Nicholas from his bedroom, choked him, and threw him to Bethann while

pointing a gun at them. Mosley took a bag of marijuana from a bowl on a dresser.

¶8     The jury found defendant guilty. At sentencing, the trial court found that Nicholas

was a victim under 9 years of age and, accordingly, imposed an extended-term sentence of

50 years for home invasion plus a 15-year firearm add-on, for a total of 65 years.

¶9     On appeal, this court held that it was improper for the trial court to impose an

extended-term sentence based on Nicholas’s age when the issue of his age was not

presented to the jury. Vinson, 2019 IL App (5th) 160124-U, ¶¶ 73-74 (citing Apprendi v.

New Jersey, 530 U.S. 466 (2000), and 725 ILCS 5/111-3(c-5) (West 2014)). We affirmed

defendant’s conviction and remanded for a new sentencing hearing. Id. ¶ 74.


                                            3
¶ 10   At the subsequent hearing, several of defendant’s friends and relatives testified

about his positive impact on their lives. Lucinda Vinson, defendant’s grandmother, said

that he helped take care of her when he lived with her. Yolanda Vinson, defendant’s

mother, testified that he was a “big influence on a lot of kids” in the area, encouraging and

supporting them even while incarcerated. She testified that he was very helpful and would

take out her garbage, repair her vehicle, mow the grass, and things of that nature.

¶ 11   Charlena Wilson, defendant’s aunt, testified that defendant always responded when

his family needed him. Wilson wished for defendant’s time to be reduced so that he could

spend time with his eight-year-old son. Celeste Korando, who represented defendant

during his jury trial, testified that defendant was “one of the most intelligent clients” she

ever had. Defendant “has definitely a high rehabilitative potential.” Defendant was taking

college courses while in jail.

¶ 12   Kim Vinson, defendant’s aunt, testified that he often helped her son who had a

mental disability. Amiyah Allen had been adopted into defendant’s family about 16 years

before, when she was nine years old. She described defendant as a father figure who taught

her how to drive. Defendant attended her sporting events games when she was in school

and cheered for her. He encouraged her to get good grades. Allen explained that defendant

wanted all the “kids” around him to do well.

¶ 13   Brandi North, defendant’s former girlfriend, testified that she had known him for 25

years. Although defendant was not her children’s biological father, he acted as a “dad to

all four.” He continued to do so even after the two stopped dating. Jeniah Thompson,

Brandi North’s daughter, who was attending Southern Illinois University on a basketball
                                         4
scholarship, testified that defendant had always supported her in sports and practiced with

her. He always encouraged her to maintain good grades in school.

¶ 14   The State called no witnesses in aggravation.              However, the presentence

investigation report revealed that defendant had an extensive criminal history. Defendant

had been convicted of kidnapping, unlawful restraint, five separate instances of burglary,

mob action, battery, resisting or obstructing a peace officer, four instances of theft or retail

theft, and various other offenses including trespassing, possession of alcohol by a minor,

possession of cannabis and possession of a controlled substance. He had been sentenced

to the Department of Corrections (DOC) three previous times.

¶ 15   In arguing for the maximum sentence, the State noted the seriousness of the offense

and defendant’s lengthy criminal history. The prosecutor further commented that at the

first sentencing hearing, defendant stated that the victims were “never going to remember

us.” The State argued that the statement “speaks volumes to the amount of remorse that

Mr. Vinson has for the crimes that he committed.”

¶ 16   In arguing for a minimum sentence, defense counsel noted the number of people

who had supported defendant at the hearing and testified to his character. Counsel further

noted that the other two men involved in the case had received sentences of “25 years and

seven years at a boot camp.”

¶ 17   The trial court, while acknowledging the substantial mitigating factors, nevertheless

noted defendant’s criminal history and the need to deter others from committing similar

offenses. The court sentenced defendant to 24 years’ imprisonment plus the 15-year


                                               5
firearm enhancement. The written judgment provided that defendant was entitled to 2032

days of credit for time spent in custody.

¶ 18   Defendant moved to reconsider the sentence. The motion argued that the court had

ample evidence of defendant’s efforts to improve himself while incarcerated, including his

clean behavioral record and the college courses he had completed. The motion noted the

testimony of defendant’s friends and family about his mentorship. The motion further

argued that the sentence was excessive compared to those of the codefendants, who were

sentenced to 7 years in DOC boot camp and 25 years, respectively. Finally, the motion

argued that the State had taken out of context defendant’s comments from the first

sentencing hearing in arguing that defendant said that the victims would not remember the

events of the crime. The motion explained that, in context, defendant meant only that he

would be reminded daily of his conviction. The prosecutor argued that the reason for the

disparity in sentences between defendant and his codefendants was that defendant had held

a gun to a young boy.

¶ 19   The trial court noted that as of the January 15, 2021, hearing date, defendant was

entitled to 2228 days of credit. Defendant and his attorney agreed that this was correct.

The court then denied the motion to reconsider. Defendant filed a notice of appeal, and

OSAD was appointed.

¶ 20                                   ANALYSIS

¶ 21   In its motion to withdraw, OSAD concludes that there is no issue that could support

an appeal. Counsel first contends that there is no arguable merit to a contention that the


                                            6
trial court erred in resentencing defendant or in denying the motion to reconsider the

sentence. We agree.

¶ 22   We will not disturb a sentence within the applicable range unless the trial court

abused its discretion. People v. Stacey, 193 Ill. 2d 203, 209-10 (2000). An abuse of

discretion occurs only where a sentence is at great variance with the spirit and purpose of

the law or manifestly disproportionate to the nature of the offense. Id. at 210. “It is the

province of the trial court to balance relevant factors and make a reasoned decision as to

the appropriate punishment in each case” (People v. Latona, 184 Ill. 2d 260, 272 (1998)),

and we may not substitute our judgment for the trial court’s merely because we might

weigh the pertinent factors differently (Stacey, 193 Ill. 2d at 209).

¶ 23   The sentencing range for home invasion, a Class X felony, is no less than 6, and no

more than 30, years, exclusive of the firearm enhancement. See 720 ILCS 5/19-6(a)(3),

(c) (West 2014); 730 ILCS 5/5-8-1(a)(1)(d)(i) (West 2014). The trial court’s sentence,

while near the upper limit of that range, was not an abuse of discretion.

¶ 24   While many of defendant’s relatives testified to his good character and positive

influence on their lives, and defendant was attempting to improve himself while in prison,

the crime of which he was convicted was nevertheless extremely serious. Defendant and

his accomplices held an entire family, including two young children, at gunpoint in order

to steal money and marijuana. In the process, defendant threatened to shoot a nine-year-

old boy. The seriousness of the crime is the most important factor in determining an

appropriate sentence, not the presence of mitigating factors. People v. Quintana, 332 Ill.

App. 3d 96, 109 (2002). Also, defendant had a lengthy criminal history, including several
                                          7
prior sentences to the DOC. Thus, there is no viable argument that the sentence was an

abuse of discretion.

¶ 25   Counsel further concludes that defendant could not succeed on an argument that his

sentence was disproportionate to those of his codefendants, Sanford and Mosley.

Fundamental fairness forbids arbitrary and unreasonable disparities between the sentences

of similarly situated codefendants. People v. Caballero, 179 Ill. 2d 205, 216 (1997).

However, a disparity in sentences does not, by itself, establish fundamental unfairness. Id.

¶ 26   Here, Mosley was sentenced pursuant to a plea agreement, resulting in a seven-year

sentence. Generally, a sentence imposed on a defendant who pleaded guilty per an

agreement “does not provide a valid basis of comparison” to one imposed on a defendant

after a trial. People v. Moss, 205 Ill. 2d 139, 171 (2001); People v. Anderson, 2021 IL App

(2d) 191001, ¶ 26. Further, as counsel notes, the record contains little if any information

about codefendant Sanford and his sentence. Thus, there is simply insufficient evidence

available to validly compare the sentences. See Anderson, 2021 IL App (2d) 191001, ¶ 28

(a defendant who contends that his sentence is unfairly disparate to that of a codefendant

has the burden to produce a record sufficient to support the claim).

¶ 27   Counsel further concludes that defendant could not succeed on a challenge to the

prosecutor’s characterization of his statement at the first sentencing hearing that the victims

would not remember details of the offense. In his motion to reconsider, defendant argued

that he meant only that he “would be reminded daily of his conviction” and was “in no way

minimizing the impact of the offense on” the victims. However, as counsel points out, the

prosecutor’s contention that defendant was doing exactly that was also a fair reading of his
                                            8
statement. In any event, the trial court did not mention the comment in imposing the

sentence, so it appears that the trial court did not attach any significant weight to it. See

People v. Bourke, 96 Ill. 2d 327, 333 (1983) (resentencing not required where record

demonstrates that consideration of improper factor did not result in greater sentence).

¶ 28   Counsel notes that the trial court incompletely admonished defendant of his appeal

rights following the sentencing hearing in that it neglected to inform him that any issue not

included in a motion to reconsider the sentence would be forfeited on appeal. See Ill. S.

Ct. R. 605(a) (eff. Oct. 1, 2001). However, the failure to provide proper admonishments

does not automatically require reversal. People v. Henderson, 217 Ill. 2d 449, 455 (2005).

Here, defense counsel did file a thorough motion to reconsider the sentence. Moreover,

we agree with counsel that, because there was no meritorious issue that could have been

included in the motion, defendant was not prejudiced by the incomplete admonishments.

¶ 29   Counsel also considered arguing that defense counsel was ineffective for failing to

object to the State’s argument that defendant deserved a longer sentence than his

codefendants because he was “the one who held a nine-year-old child at gunpoint.”

However, counsel concludes that that issue would not be meritorious.

¶ 30   A defendant has the right to the effective assistance of counsel. Defense counsel

provides ineffective assistance when his or her representation falls below an objective

standard of reasonableness, and those deficiencies undermine confidence in the outcome

of the proceedings or deprive the defendant of a fair trial. Strickland v. Washington, 466

U.S. 668, 687-89 (1984).


                                             9
¶ 31   Appellate counsel notes that the trial evidence on this point was conflicting. Mosley

testified that defendant was the only person with a gun and that he pointed it at Nicholas.

However, Larry Clites testified that all of the intruders had guns and that the intruder that

first held Nicholas at gunpoint was wearing a red bandanna. Mosley admitted that he

covered his face with a red shirt while defendant and Sanford wore black masks. Counsel

thus argues that it is unclear who possessed handguns during the home invasion and

whether defendant was the intruder who pointed a gun at Nicholas Clites.

¶ 32   Counsel concludes, however, that assuming the failure to object to the prosecutor’s

comments was unreasonable, defendant was not prejudiced.                    Defendant himself

immediately brought the issue to the court’s attention, stating that Clites testified “that the

guy in the red mask, which was Elijah Mosley, was the one that held the gun on the child.”

Moreover, the judge, who was not the trial judge, had familiarized himself with the trial

testimony by reviewing the transcripts, so he was familiar with the evidence. Finally, the

trial court did not state at any point that it was relying on the State’s argument in denying

the motion to reconsider the sentence. See Bourke, 96 Ill. 2d at 333.

¶ 33   Finally, counsel concludes that defendant may not raise any issue regarding the trial

court’s calculation of his credit for time spent in custody. Counsel calculates that defendant

spent 2093 days in custody before the second sentencing hearing, but the court credited

him with only 2038 days.         Nevertheless, counsel notes that the trial court retains

jurisdiction to correct errors in the calculation of sentencing credit, and thus the issue must

first be raised in the trial court. Ill. S. Ct. R. 472(a)(3), (c) (eff. May 17, 2019).


                                               10
¶ 34                              CONCLUSION

¶ 35   For the foregoing reasons, OSAD’s Anders motion is granted, and the judgment of

the circuit court is affirmed.



¶ 36   Motion granted; judgment affirmed.




                                            11